                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              NORTHERN DIVISION

ARTEZ UPCHURCH,                                 )
                                                )
           Petitioner,                          )
                                                )
    v.                                          ) Case No. 2:16 CV 45 CDP
                                                )
DAN REDINGTON,1                                 )
                                                )
            Respondent.                         )

                           MEMORANDUM AND ORDER

         This matter is before the Court on Missouri state prisoner Artez Upchurch’s

petition for writ of habeas corpus under 28 U.S.C. § 2254. Because all of the

claims raised by Upchurch are unexhausted, I will dismiss the petition.

                                    Procedural History

         On March 5, 2012, Upchurch pled guilty in the Circuit Court of St. Louis

City, Missouri, to one count of Domestic Assault First Degree, two counts of

Domestic Assault Third Degree, one count of Endangering the Welfare of a Child,

and one count of Peace Disturbance. The court suspended imposition of sentence

and placed Upchurch on probation for a period of two years. Upchurch’s

probation was revoked on November 2, 2012, whereupon the court sentenced him

1
 Petitioner is incarcerated at Tipton Correctional Center (TCC) in Tipton, Missouri. Because
Dan Redington is warden at TCC and is petitioner’s custodian, he is substituted for James Hurley
as proper party respondent. See Rule 2(a), Rules Governing Section 2254 Cases in the United
States District Courts.
to a ten-year term of imprisonment on first degree domestic assault, a concurrent

six-month term on peace disturbance, and three concurrent one-year terms on the

remaining counts. In this federal habeas action, Upchurch challenges the probation

revocation proceeding, specifically claiming: 1) that he is actually innocent of the

conduct underlying the alleged violation of his probation, and 2) that the

prosecutor engaged in misconduct by continuing to pursue Upchurch’s probation

revocation after the victim recanted her report of Upchurch’s offending conduct.2

                                         Discussion

       A state prisoner must exhaust available state remedies before obtaining

federal habeas relief. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); 28 U.S.C.

§ 2254(b)(1)(A). This requires that the prisoner “give state courts a fair

opportunity to act on their claims.” O’Sullivan, 526 U.S. at 844; accord Dansby v.

Norris, 682 F.3d 711, 722 (8th Cir. 2012). A petitioner satisfies the exhaustion

requirement by showing either that he “made a fair presentation of his claims to the

state courts or that he has no other presently available state remedies to pursue.”

Gentry v. Lansdown, 175 F.3d 1082, 1083 (8th Cir. 1999); accord Meador v.

Branson, 688 F.3d 433, 435 (8th Cir. 2012).


2
 In his original petition, Upchurch challenged two separate state court judgments. (See Petn.,
ECF #1.) Under § 2254 Rule 2(e), he was ordered to file an amended petition challenging only
one state court judgment. (Order, ECF #6.) On December 5, 2016, Upchurch filed his amended
petition challenging only his probation revocation proceedings. That amended petition is now
before me for determination. I will deny the original petition as moot.

                                             -2-
      To exhaust a challenge to probation revocation proceedings in Missouri, a

petitioner must first file a state habeas corpus petition under Missouri Supreme

Court Rule 91 in the circuit or associate circuit court of the county where he is in

custody. Mo. S. Ct. R. 91.01(a). See Romano v. Wyrick, 681 F.2d 555, 556-57

(8th Cir. 1982); see also Brown v. Missouri Bd. of Prob. & Parole, 727 F. Supp.

524, 531 (W.D. Mo. 1989). Thereafter, to be considered exhausted for purposes of

federal habeas relief, the claims must be presented in a Rule 91 state habeas

petition to either the Missouri Court of Appeals or the Missouri Supreme Court.

Romano, 681 F.2d at 556-57. There is no time limit for filing a Rule 91 state

habeas petition. Davis v. Purkett, 296 F. Supp. 2d 1027, 1030 (E.D. Mo. 2003).

      Here, Upchurch has not filed any Rule 91 habeas petition in any state court.

Because he may still obtain relief on his claims by filing a state habeas in circuit

court and then in the Missouri Court of Appeals or the Missouri Supreme Court,

the claims raised in this federal habeas petition are unexhausted and should be

dismissed without prejudice. Romano, 681 F.2d at 557. Although I have

discretion to address the merits of unexhausted claims, 28 U.S.C. § 2254(b)(2), I

cannot grant habeas relief on an unexhausted claim. Id. I am therefore precluded

from awarding habeas relief on a petition that contains only unexhausted claims,

such as the petition here.

      Accordingly,


                                         -3-
      IT IS HEREBY ORDERED that Dan Redington is substituted for James

Hurley as proper party respondent.

      IT IS FURTHER ORDERED that petitioner Artez Upchurch’s amended

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 [7] is dismissed in

its entirety without prejudice for failure to exhaust available state law remedies.

      IT IS FURTHER ORDERED that petitioner’s original petition for writ of

habeas corpus under 28 U.S.C. § 2254 [1] is denied as moot.

      IT IS FURTHER ORDERED that no certificate of appealability shall issue

in this action because petitioner has failed to make a substantial showing that he

has been denied a constitutional right.

      A separate Order of Dismissal is entered herewith.




                                           _________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE


Dated this 19th day of November, 2018.




                                          -4-
